Judgment, Supreme Court, New York County (Bernard J. Fried, J.), rendered April 9, 1998, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of eight years to life, unanimously affirmed.
*75The court properly denied defendant’s suppression motion. The showup identification at issue was justified by its close spatial and temporal proximity to the crime, notwithstanding the fact that another witness had already identified defendant (People v Duuvon, 77 NY2d 541, 545 [1991]). The manner in which the identification was conducted was within permissible limits and was not so unnecessarily suggestive as to create a substantial likelihood of misidentification (see e.g. People v Moore, 264 AD2d 693 [1999], lv denied 94 NY2d 826 [1999]). In preparing a witness for his grand jury testimony, the prosecutor properly displayed photographs of defendant and the other suspects in order to review their respective roles in the crime (see People v Hopkins, 284 AD2d 223 [2001], lv denied 96 NY2d 902 [2001]). Concur—Buckley, P.J., Lerner, Friedman, Marlow and Sweeny, JJ.